Title: Thomas Barclay to John Adams, 5 July 1784
From: Barclay, Thomas
To: Adams, John


        
          Dear Sir,
          Paris 5th. July 1784
        
        I intended to have written to you some posts ago, But I found that a few of your things had been lock’d up in a Chamber at Auteuil, and left there with some matters belonging to Mrs. Barclay, and that they had Escaped her Memory and My knowledge. There are Two Coat’s and 2 laced hats belonging to your servants—1 lamp to write by with 2 Ink stands, a Coat of Arms in a Frame, 2 wooden stands for your wigs, and a small paper Box with powder, Also a little Box directed for Madam Dumas,— These things shou’d Certainly have been sent with the others had I known of them, and I shall have them Convey’d to you some how or other Very soon— Inclosed I send you three Receipts for the Bills of Exchange, If you prefer any other form let me know, and it shall be adher’d to— I have been Very Buissy for some time, and if you Chuse that a settlement of your Account shall be Stated for your Consideration I will attempt to make one. I think I Can form one to your Satisfaction as far as up to the time of your sending me the papers in Paris, and I will Endeavor to take as much of the Trouble off your hands as possible—
        There are two Kinds of people with whom I have occasion to settle the Public Accounts, Those who wish to Introduce Every thing possible into them, and those who are Rigidly scrupulous to Charge any thing, lest it might have the Appearance of being wrong—and I suspect very much that You are among the last mentiond Class
        I Beg you will present My best wishes to your son, and M. Dumas’s Family, and Beleiv me / Sincerely / Dear Sir / Your Affectionate / & Obedient servant
        
          Thos Barclay
        
       
        ENCLOSURE
        
          Paris 5. July 1784—
        
        Received from his Excellency John Adams Esqr. Five Hundred & forty four Bills of Exchange drawn upon him and Mr. Laurens at Amsterdam by the Treasurer of Loans in America on Account of the

United States, amounting in the whole to Four Hundred and Seventy Seven Thousand Two Hundred Fifty Two and Two Thirds Florins, which Bills were paid by Messrs. Fizeaux & Co. and by Messrs. Willincks of Amsterdam by Order of said Mr. Adams and of Doctor Franklin—and for which I have given Three Receipts of this Tenor and date—
        
          Thos Barclay
        
      